Exhibit 10.23

 

VIA TELECOPY and FEDERAL EXPRESS

 

March 2, 2006

Mr. Glenn Sblendorio

51 Brams Hill Drive

Mahwah, New Jersey 07430

 

Dear Glenn:

 

It is my pleasure to submit to you this offer of employment with The Medicines
Company (the “Company”). Each of us on the senior management team is
enthusiastic about your joining us and I firmly believe that your background,
qualifications, management and leadership credentials will strongly contribute
to our business.

 

On behalf of the Company, I have set forth below the terms of your employment.

 

1.                                       You will be employed to serve on a
full-time basis as Executive Vice President and Chief Financial Officer,
reporting to me. Your anticipated start date is March 3, 2006.

 

2.                                       Your annual base salary will be
$330,000.00, paid semi-monthly.

 

3.                                       You will be granted 25,000 shares of
Restricted Stock of the Company and options to purchase 150,000 shares of Common
Stock of the Company at an exercise price equal to the closing price of the
stock on your first day of employment. The restricted shares will vest at 25%
per year on an annual basis, and the options will be subject to a vesting
schedule, with 25% of the options vesting one year from your start date, and the

 

--------------------------------------------------------------------------------


 

remainder vesting in equal amounts monthly over the following 3 years.

 

4.                                       Based on the Company meeting its goals
and your meeting your personal performance goals, and at the sole discretion of
the Board of Directors, your target bonus shall be 40% of your annual base
salary.

 

Generally this level of bonus would be anticipated if you meet all of the goals
set for you and if the Company meets all of its annual business goals. To begin,
your individual goals would be set in two steps. First, a set of “90-day
objectives” which we will discuss and agree on during the first days of your
employment. Second, a set of “2006 annual goals” which we can agree after
consideration during the first 90-days of employment. Both sets of goals will
take into account the overall Company goals. In subsequent years, we anticipate
annual appraisal of the Company’s and of your performance at the end of each
calendar year with goal-setting just before the beginning of each calendar year.
We believe this should be a collaborative process. At this level of employment,
we find that dialogue with the Board of Directors is very useful for performance
management.

 

5.                                       You will be entitled to receive on your
start date an agreement from the Company providing severance pay, reimbursement
of health care premiums and accelerated stock option vesting in the event that
(i) the Company terminates your employment without Cause (as defined in the
agreement) or (ii) you terminate your employment for Good Reason (as defined in
the agreement). A form of the agreement is enclosed for your review.

 

6.                                       You will be entitled to participate in
any and all benefit programs that the Company establishes and makes available to
its employees from time to time, including but not limited to,

 

2

--------------------------------------------------------------------------------


 

health insurance, life insurance and disability insurance, to the extent you
meet all eligibility requirements for participation.

 

7.                                       You will normally be entitled to four
weeks weeks of paid vacation per calendar year. For your first year of
employment only, you will be entitled to a total of eight weeks of paid
vacation.

 

8.                                       You will be required to abide by the
rules and regulations of the Company. Your employment with the Company will be
“at will;” both the Company and you have the right to terminate the employment
at any time for any lawful reason.

 

9.                                       You will be required to execute two
agreements on or before your start date: (i) an Invention and Non-disclosure
Agreement, and (ii) a Non-Competition and Non-Solicitation Agreement, forms of
both of which are enclosed with this letter.

 

10.                                 You are being employed to serve on a
full-time basis as Executive Vice President and Chief Financial Officer of the
Company.  Notwithstanding the foregoing, you may may continue to serve on the
outside board of directors of Nulens Ltd. (and such other boards of directors as
the Chief Executive Officer of the Company may agree), provided that the
companies involved have no direct competition or conflict with the Company and
such participation would not breach Section 1 of your Invention and
Non-disclosure Agreement with the Company, and that the time commitment relating
to such commitments is reasonable as determined by the Chief Executive Officer
[or Board of Directors] of the Company. You may continue to assist clients of
your consulting business on the date hereof in minor ways for the first three
months of your employment with the Company, provided that (i) such clients and
such consulting have no direct competition or conflict with the Company and (ii)
such assistance would not breach Section 1

 

3

--------------------------------------------------------------------------------


 

of your Invention and Non-Disclosure Agreement with the Company.

 

This offer is contingent upon your successful completion of the Company’s
preliminary drug screen and successful completion of all other facets of the
Company’s pre-employment screening process. Also, as a condition of employment
you are to present proof of your identity and your eligibility to work in the
United States, as required by United States Immigration and Naturalization.

 

By accepting this offer, you confirm that (i) your work for the Company in the
position offered will not violate any non-competition or other agreement with
other employers, and (ii) you will not violate any obligation not to use or
disclose confidential information obtained from other employers.

 

This offer letter supersedes and cancels all prior oral and written
negotiations, agreements and commitments. This is an offer letter and is not a
contract of employment for a particular duration or period.

 

If this letter sets forth the terms under which you agree to be employed by the
Company,  please indicate your acceptance and agreement by signing the enclosed
copy of this letter in the space provided below.

 

 

Very truly yours,

 

/s/ Clive Meanwell

 

 

Clive Meanwell

Chairman and Chief Executive Officer

 

4

--------------------------------------------------------------------------------


 

The foregoing correctly sets forth the terms of my employment by The Medicines
Company.

 

 

/s/ Glenn Sblendorio

 

Glenn Sblendorio

 

 

5

--------------------------------------------------------------------------------